 

Exhibit 10.4

RESTRICTED STOCK UNIT AGREEMENT

FOR INDEPENDENT DIRECTORS

PURSUANT TO THE

COVIA HOLDINGS CORPORATION 2018 OMNIBUS INCENTIVE PLAN

 

*  *  *  *  *

 

Participant:  <NAME>

 

Grant Date: <GRANT DATE>

 

Number of Restricted Stock Units Granted: <# RSUs GRANTED>

 

*  *  *  *  *

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Covia Holdings
Corporation, a corporation organized in the State of Delaware (the “Company”),
and the Participant specified above.

 

WHEREAS, the Company adopted the Covia Holdings Corporation 2018 Omnibus
Incentive Plan (as in effect and as amended from time to time, the “Plan”),
which is administered by the Compensation Committee of the Board of Directors of
the Company; and

 

WHEREAS, it has been determined to be in the best interests of the Company to
grant the Restricted Stock Units (“RSUs”) provided herein to the Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1.Incorporation By Reference; Plan Document Receipt.  This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to this Agreement
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.

2.Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above.  Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against

 

--------------------------------------------------------------------------------

 

potential future dilution of the Participant’s interest in the Company for any
reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of the shares of Common Stock
underlying the RSUs, except as otherwise specifically provided for in the Plan
or this Agreement.

3.Vesting.

(a)General.  Subject to the provisions of Sections 3(b), 3(c), and 3(d) hereof,
the RSUs subject to this Agreement shall become fully vested on the earlier of
the (i) first anniversary of the Grant Date specified above or (ii) the date of
the first annual meeting of the Company’s stockholders following the Grant Date,
provided that the Participant has not incurred a Termination prior to such
vesting date.  There shall be no proportionate or partial vesting in the periods
prior to the vesting date and all vesting shall occur only on the vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on the vesting date.  

(b)Death or Disability.  Notwithstanding any provision herein to the contrary,
if the Participant incurs a Termination prior to the vesting date set forth in
Section 3(a) as a result of death or Disability (as defined below), then the
RSUs will become fully vested upon the date of death or such Disability.  For
purposes of this Agreement, “Disability” shall mean the Participant becoming
disabled within the meaning of the Company’s long-term disability plan
applicable to the Participant.

(c)Retirement.  Notwithstanding any provision herein to the contrary, if the
Participant incurs a Termination on account of Retirement (as defined below)
prior to the vesting date set in Section 3(a), then the RSUs will become fully
vested on the date of Termination.  For purpose of this Agreement, “Retirement”
means the Participant’s voluntary Termination other than for Cause, after
attaining age fifty-five (55) and providing at least ten years of service to the
Company or any of its Subsidiaries.

(d)Change in Control.  In the event a Change in Control (as defined below)
occurs before the RSUs become fully vested and the Participant remains in the
continuous service of the Company or any of its Subsidiaries on the date of such
Change in Control, then the RSUs will become fully vested on the date of the
Change in Control (the “Change in Control Date”).  For purposes of this
Agreement, the term “Change in Control” shall mean as such term is defined in
the Plan, except that a Change in Control shall not be deemed to have occurred
for purposes of this Agreement unless the event constituting the Change in
Control constitutes a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and its corresponding regulations.   For the
avoidance of doubt, if the Change in Control does not constitute a permitted
change in control event under section 409A of the Code, then the RSUs shall not
vest on the occurrence of the Change in Control.    

(e)Leave of Absence.  With respect to this Agreement, the Company may, in its
sole discretion, determine that if the Participant is on a leave of absence for
any reason, the Participant will be considered to still be in the employ of, or
providing services to, the Company, provided that rights to the RSUs during a
leave of absence may be limited to the extent to which

 

2

 

 

--------------------------------------------------------------------------------

 

those rights were earned or vested when the leave of absence began, and provided
further, that no “separation from service” has occurred, as such term is defined
in Section 409A.

(f)Forfeiture.  Except as otherwise provided herein, all unvested RSUs shall be
immediately forfeited upon the Participant’s Termination for any
reason.  Notwithstanding any provision of this Agreement to the contrary, all
unvested RSUs (including any RSUs that may have vested but not been delivered
pursuant to Section 4) shall also be immediately forfeited upon the
Participant’s violation of Section 7, as determined by the Company.

4.Delivery of Shares.  The Participant will receive the number of shares of
Common Stock that correspond to the number of RSUs as soon as reasonably
practicable following (but no later than thirty (30) days following) the
earliest to occur of the: (i) vesting date set in Section 3(a), (ii)
Participant’s Termination on account of death, Disability or Retirement, or
(iii) Change in Control Date.

5.Dividends; Rights as Stockholder.  

(a)Dividends.  Cash dividends on shares of Common Stock issuable hereunder shall
be credited to a dividend book entry account on behalf of the Participant with
respect to each RSU granted to the Participant, provided that such cash
dividends shall not be deemed to be reinvested in shares of Common Stock and
shall be held uninvested and without interest and paid in cash at the same time
that the shares of Common Stock underlying the RSUs are delivered to the
Participant in accordance with the provisions hereof.  Stock dividends on shares
of Common Stock shall be credited to a dividend book entry account on behalf of
the Participant with respect to each RSU granted to the Participant, provided
that such stock dividends shall be paid in shares of Common Stock at the same
time that the shares of Common Stock underlying the RSUs are delivered to the
Participant in accordance with the provisions hereof.  For purposes of clarity,
if the RSUs are forfeited by the Participant pursuant to the terms of this
Agreement, then the Participant shall also forfeit the cash dividends and stock
dividends set forth in this Section 5, if any, accrued with respect to such
forfeited RSU.

(b)Rights as Stockholder.  Except as otherwise provided herein, the Participant
shall have no rights of ownership in and no right to vote the shares of Common
Stock covered by any RSU until the date on which the shares of Common Stock
covered by the RSUs are issued or transferred to the Participant pursuant to
Section 4 above.

6.Non-Transferability.  No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in respect of vested RSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.

7.Information Confidential. As partial consideration for the granting of the
Award hereunder, the Participant hereby agrees to keep confidential all
information and knowledge, except that which has been disclosed in any public
filings required by law, that the Participant has relating to the terms and
conditions of this Agreement; provided, however, that such information may be
disclosed as required by law and may be given in confidence to his or

 

3

 

 

--------------------------------------------------------------------------------

 

her spouse and tax and financial advisors.  In the event any breach of this
promise comes to the attention of the Company, it shall take into consideration
that breach in determining whether to recommend the grant of any future similar
award to the Participant, as a factor weighing against the advisability of
granting any such future award to the Participant.

8.Company Recoupment of Awards.  This Agreement is subject to any written
recoupment policies of the Company and any right or obligation the Company may
have regarding the clawback of “incentive-based compensation” under Section 10D
of the Exchange Act and any applicable rules and regulations promulgated
thereunder from time to time by the U.S. Securities and Exchange
Commission.  Any such policy or right or obligation may subject this Agreement
and any amounts paid or realized with respect to this Agreement made pursuant to
this Agreement to reduction, cancelation, forfeiture or recoupment if certain
specified events or wrongful conduct occur.

9.Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof, except to the extent Delaware state law is preempted
by federal law.  The obligation of the Company to sell and deliver Common Stock
hereunder is subject to applicable laws and to the approval of any governmental
authority required in connection with the authorization, issuance, sale, or
delivery of such Common Stock.

10.Withholding of Tax.  The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement.  

11.Securities Representations.  This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant.  The Participant hereby acknowledges, represents and warrants
that:

(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 11.

(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).

 

4

 

 

--------------------------------------------------------------------------------

 

(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.

12.Entire Agreement; Amendment.  This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan.  

13.Notices.  Any notice hereunder by the Participant shall be given to the
Company or the Committee in writing and such notice shall be deemed duly given
only upon receipt thereof by the General Counsel of the Company.  Any notice
hereunder by the Company or the Committee shall be given to the Participant in
writing and such notice shall be deemed duly given only upon receipt thereof at
such address as the Participant may have on file with the Company.  Any person
entitled to notice hereunder may waive such notice in writing.

14.No Right to Continued Service.  Any questions as to whether and when there
has been a Termination and the cause of such Termination shall be determined in
the sole discretion of the Committee.  Nothing in this Agreement shall interfere
with or limit in any way the right of the Company, its Subsidiaries or its
Affiliates to terminate the Participant’s service at any time, for any reason
and with or without Cause.

15.Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan and the Company’s obligation to comply with any
reporting or other requirements imposed upon the Company by or under any
applicable statute or regulation).  This authorization and consent is freely
given by the Participant.

16.Compliance with Laws.  The Company shall make reasonable efforts to comply
with all applicable requirements of any foreign and U.S. federal and state
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law, rule
regulation or exchange requirement applicable thereto; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue the RSUs or any shares of Common Stock pursuant
to this Agreement if any such issuance would violate any such requirements.  As
a condition to the settlement of the RSUs, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation.

 

5

 

 

--------------------------------------------------------------------------------

 

17.Compliance With Section 409A of the Code.  To the extent applicable, it is
intended that this Agreement and the Plan comply with, or be exempt from, the
provisions of Section 409A of the Code.  This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by the Company without the consent of the
Participant).  Any reference in this Agreement to Section 409A of the Code will
also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.  Payments with respect to the RSUs may
only be paid in a manner and upon an event permitted by Section 409A of the
Code, and each payment shall be treated as a separate payment, and the right to
a series of installment payments under the RSUs shall be treated as a right to a
series of separate payments.  In no event shall the Participant, directly or
indirectly, designate the calendar year of payment.  

18.Binding Agreement; Assignment.  This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns.  The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

19.Headings.  The titles and headings of the various Sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

20.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

21.Further Assurances.  Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

22.Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

23.Acquired Rights.  The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; and (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever.  

 

6

 

 

--------------------------------------------------------------------------------

 

24.Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Participant’s participation in the Plan,
or future awards that may be granted under the Plan, by electronic means or
request the Participant’s consent to participate in the Plan by electronic
means.  The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

25.Data Privacy.  The Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data by and among, as applicable, the Company and its Subsidiaries, for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.  The Participant hereby understands
that the Company and its Subsidiaries hold (but only process or transfer to the
extent required or permitted by local law) the following personal information
about the Participant: the Participant’s name, home address, email address and
telephone number, date of birth, social insurance number, passport number or
other identification number, salary, nationality, job title, any shares of
Common Stock or directorships held in the Company, details of all RSUs or any
other entitlement to shares Common Stock awarded, canceled, purchased,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Plan (“Data”).  The
Participant hereby understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere
(including countries outside of the European Economic Area such as the United
States of America), and that the recipient’s country may have different data
privacy laws and protections than the Participant’s country.  The Participant
hereby understands that the Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative.  The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any shares acquired upon vesting of
the RSUs.  The Participant hereby understands that Data will be held only as
long as is necessary to implement, administer and manage the Participant’s
participation in the Plan and in accordance with local law.  The Participant
hereby understands that the Participant may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative.  The Participant hereby understands, however, that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan.  For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
hereby understands that the Participant may contact the Participant’s local
human resources representative.

 




 

7

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COVIA HOLDINGS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PARTICIPANT

 

 

 

 

 

Name:

 

 

 

8

 

 